COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CITY OF EL PASO, TEXAS,                      §               No. 08-16-00177-CV

                      Appellant,              §                 Appeal from the

 v.                                           §            County Court at Law No. 6

 HOLGER P. VIEL,                              §             of El Paso County, Texas

                      Appellee.               §              (TC# 2014-DCV3195)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s Reply Brief second motion for extension of time

within which to file the brief until February 13, 2017. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Daniel H. Hernandez, the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before February 13,

2017.

        IT IS SO ORDERED this 25th day of January, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.